                     Case 21-10950-LSS             Doc 8      Filed 06/20/21        Page 1 of 33




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    CP Holdings LLC, et al.,                                        Case No. 21-[●] ([●])

                       Debtors.1                                    (Joint Administration Requested)




            DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
          (I) AUTHORIZING DEBTORS TO OBTAIN POSTPETITION FINANCING,
       (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE
                    CLAIMS, (III) MODIFYING AUTOMATIC STAY,
                       AND (IV) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (the “Debtors”), through their

proposed undersigned counsel, hereby file this motion (the “Motion”) seeking entry of an interim

order, substantially in the form attached hereto as Exhibit A (the “Interim DIP Order”), and a

final order (the “Final DIP Order” and, together with the Interim DIP Order, the “DIP Orders”),

pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1),

364(e), 503, 506(c), and 507 of title 11 of the United States Code (the “Bankruptcy Code”), rules

2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and rules 2002-1(b), 4001-2, and 9013 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”): (a) authorizing the Debtors to obtain postpetition secured financing in the form

of the Debtor-in-Possession Credit Agreement dated as of June 20, 2021 (the “DIP Agreement”)



1
             The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
             number, as applicable, are as follows: CP Holdings LLC (6188) and Pacrim U.S. LLC (0479). The Debtors’
             mailing address is 3141 Hood Street, Suite 220, Dallas, TX 75219 c/o Sean Broadbent (solely for purposes
             of notices and communications).



62815/0001-40809166v2
                  Case 21-10950-LSS        Doc 8       Filed 06/20/21   Page 2 of 33




attached Exhibit A to the Interim DIP Order; (b) granting related liens and superpriority claims;

(c) modifying the automatic stay to the extent necessary, and (d) granting related relief, including

scheduling a final hearing (the “Final Hearing”) to consider entry of the Final DIP Order. In

support of the Motion, the Debtors rely on the Declaration of Marc Weinsweig, Independent

Manager of the Debtors, in Support of the Debtors’ Chapter 11 Petitions and First Day Motions

(the “First Day Declaration”); and (c) respectfully state as follows

                                  PRELIMINARY STATEMENT

         1.       The Debtors seek authorization to enter into a superpriority, senior secured,

debtor in possession financing in an aggregate principal amount of up to $3,000,000, with up to

$410,000 available upon interim approval of this Motion (the “DIP Loan”). The DIP Loan will

allow, and is necessary for, the Debtors to fund their ordinary course operating expenses while

enacting a competitive and thorough sale process.

         2.       If approved, the Debtors will use the proceeds of the DIP Loan to, among other

things, fund the Debtors’ restructuring efforts, including the marketing and sale of substantially

all of their assets (including their membership interests), and the administration of the Debtors’

chapter 11 cases. Obtaining an immediate injection of cash is critical. Without the liquidity

provided by the DIP Loan, the Debtors will be unable to effectuate their restructuring efforts,

preventing the Debtors from maximizing the value of their estate for all stakeholders.

         3.       For these reasons, and for the reasons set forth below and in the First Day

Declaration, the Debtors believe, in the exercise of their business judgment, that incurrence of

the DIP Loan will maximize value for the Debtors’ stakeholders. Accordingly, the Debtors

respectfully request that the Court enter the DIP Orders authorizing the Debtors’ access to the

DIP Loan.



                                                   2
62815/0001-40809166v2
                  Case 21-10950-LSS         Doc 8       Filed 06/20/21   Page 3 of 33




                        JURISDICTION, VENUE, AND STATUTORY BASES

         4.       The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C. §

157(b)(2). The Debtors confirm their consent, pursuant to Bankruptcy Rule 7008 to entry of a

final order by the Court in connection with this Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

         5.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         6.       The statutory bases for the relief requested herein are sections 105, 361, 362,

363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, 506(c), and 507 of the

Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003, 6004, and 9014, and Local Rules 2002-

1(b), 4001-2 and 9013.

                                       RELIEF REQUESTED

         7.       By this Motion, the Debtors seek entry of the DIP Orders:

                  (a)     authorizing the Debtors to obtain the DIP Loan consisting of (a) $410,000
                          upon entry of the Interim Order and (b) to up $3 million upon entry of the
                          Final Order pursuant to the terms of the DIP Agreement entered into by
                          and among the Debtors, as borrowers, and Tor Asia Credit Master Fund,
                          LP, as lender (the “Prepetition Lender” or the “DIP Lender”)

                  (b)     authorizing the Debtors to execute and deliver the DIP Agreement and any
                          related security agreements and all other agreements, instruments and
                          documents related thereto (the “DIP Documents”) and to perform their
                          respective obligations thereunder and to perform such other and further
                          acts as may be required in connection with the DIP Documents;

                  (c)     granting the DIP Lender allowed superpriority administrative expense
                          claim status, subject to the Carve-Out (defined in the DIP Orders);


                                                    3
62815/0001-40809166v2
                  Case 21-10950-LSS         Doc 8       Filed 06/20/21   Page 4 of 33




                  (d)    granting to the DIP Lender automatically perfected security interests in
                         and superpriority liens on all of the DIP Collateral (as defined in the DIP
                         Orders), including, without limitation, all property constituting “cash
                         collateral” as such term is defined in section 363(a) of the Bankruptcy
                         Code and any cash or cash equivalents received by the Debtors after the
                         Petition Date;

                  (e)    authorizing the Debtors to use “cash collateral” of the Prepetition Lender
                         in accordance with an approved budget and the DIP Documents and
                         granting adequate protection in connection therewith;

                  (f)    approving the stipulations by the Debtors in the DIP Orders with respect to
                         the liens and claims of the Prepetition Lender under the Credit Agreement
                         (defined herein);

                  (g)    scheduling a Final Hearing within approximately 30 days of the
                         commencement of these chapter 11 cases to consider entry of the Final
                         DIP Order; and

                  (h)    granting related relief.

              CONCISE STATEMENT PURSUANT TO BANKRUPTCY RULE 4001
                             AND LOCAL RULE 4001-2

         8.       As required by Bankruptcy Rule 4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule

4001-2, together with references to the applicable section of the Interim Order, the Debtors

submit the following concise statement of the material terms of the DIP Facility:2

   Bankruptcy Code/Local                    Summary of Material Terms                 Location
            Rule
 Borrowers                          CP Holdings LLC                                   ¶ (i)
 Bankruptcy Rule                    Pacrim U.S., LLC
 4001(c)(1)(B)

 Guarantors                         N/A                                               N/A
 Bankruptcy Rule
 4001(c)(1)(B)


         2
         This concise statement is qualified in its entirety by, and subject to, the DIP Documents.
To the extent there is any conflict between this concise statement and the DIP Documents, the
terms of the DIP Documents shall control. Capitalized terms used but not otherwise defined in
this concise statement shall have the meaning given to such terms in the DIP Agreement or the
Interim DIP Order, as applicable.


                                                    4
62815/0001-40809166v2
                  Case 21-10950-LSS   Doc 8       Filed 06/20/21   Page 5 of 33




   Bankruptcy Code/Local               Summary of Material Terms                  Location
            Rule
 DIP Lender                    Tor Asia Credit Master Fund LP                     ¶ (i)
 Bankruptcy Rule
 4001(c)(1)(B)

 Term                          The earlier of the date the Sale Transaction or    ¶¶ 26, 28
 Bankruptcy Rule               Alternative Sale Transaction closes and
 4001(b)(l)(B)(iii),           September 17, 2021; provided, that the
 4001(c)(1)(B), Local Rule     Lender and Borrowers may mutually agree to
 4001-2(a)(ii)                 extend such date.

 Commitment                    Tor is committing to provide up $1.5 million       ¶ (i)
 Bankruptcy Rule               of post-petition financing and may, in its sole
 4001(c)(1)(B)                 discretion, elect to commit a further $1.5
 Local Rule 4001-2(a)(ii)      million.

 Conditions of Borrowing       The obligation of Tor to make advances with        Exhibit A
 Bankruptcy Rule               respect to the DIP Loan is subject to the          (DIP
 4001(c)(1)(B)                 following conditions precedent: (a) the            Agreement)
 Local Rule 4001-2(a)(ii)      Lender shall have received a fully executed
                               counterpart of the DIP Agreement from each
                               borrower; (b) the DIP Orders shall have been
                               entered by the Bankruptcy Court in form and
                               substance acceptable to Tor; and (c) each of
                               the representations and warranties made by
                               each borrower shall be true and correct in all
                               material respects.
 Interest Rates                The DIP Loan shall bear interest at a fixed        Exhibit A
 Bankruptcy Rule               rate per annum equal to 10% calculated on the      (DIP
 4001(c)(1)(B)                 basis of a 360-day year for the actual number      Agreement)
 Local Rule 4001-2(a)(ii)      of days elapsed. After the occurrence and
                               during an Event of Default, the interest rate
                               shall be 12% per annum, compounding on the
                               first Business Day of each month, monthly
 Use of DIP Financing          The Debtors shall use advances of credit           ¶9
 Facility                      under the DIP Loan only for the purposes
 4001(b)(l)(B)(ii)             specifically set forth in this Interim Order and
 Local Rule 4001-2(a)(i)       the DIP Agreement, and in compliance with
                               the Approved Budget, subject to the Permitted
                               Variances, and the terms and conditions in
                               this Interim Order and the DIP Documents.
 Adequate Protection           As adequate protection for any Diminution of       ¶¶ 13, J
 Bankruptcy Rules              the Prepetition Lender’s interest, the
 4001(b)(l)(B)(iv),            Prepetition Lender shall receive: (a)
 4001(c)(1)(B)(ii)             continuing valid, binding, enforceable and

                                              5
62815/0001-40809166v2
                  Case 21-10950-LSS   Doc 8       Filed 06/20/21   Page 6 of 33




   Bankruptcy Code/Local              Summary of Material Terms                  Location
           Rule
                               perfected postpetition replacement liens
                               pursuant to sections 361, 363(e), and
                               364(d)(l) of the Bankruptcy Code on the DIP
                               Collateral, which shall be subject and
                               subordinated only to the Carve-Out, the DIP
                               Liens and Prepetition Permitted Liens (the
                               “Replacement Liens”) and which (x) shall
                               otherwise be senior to all other security
                               interests in, liens on, or claims against the
                               DIP Collateral, and (y) shall not be made
                               subject to or pari passu with any lien or
                               security interest heretofore or hereinafter
                               granted in the Chapter 11 Cases or any
                               Successor Cases and shall be valid and
                               enforceable against any trustee appointed in
                               any of the Chapter 11 Cases or any Successor
                               Cases, and shall not be subject to sections
                               510, 549 or 550 of the Bankruptcy Code; (b)
                               administrative superpriority expense claims in
                               each of the Chapter 11 Cases (the “Adequate
                               Protection Superpriority Claims”), junior and
                               subordinate only to the Carve-Out and the
                               DIP Obligations, pursuant to section 507(b)
                               with priority over any and all other
                               administrative expenses, administrative
                               expense claims and unsecured claims against
                               the Debtors or their Estates, now existing or
                               hereafter arising, of any kind or nature
                               whatsoever as to and to the extent provided
                               by sections 503(b) and 507(b) of the
                               Bankruptcy Code.

                               The application of section 507(b) of the
                               Bankruptcy Code is not limited in the event
                               that the adequate protection provided to the
                               Prepetition Lender hereunder is insufficient to
                               compensate for any Diminution of their
                               respective interests in the Prepetition Debtor
                               Collateral during the Chapter 11 Cases or any
                               Successor Cases.


 Fees                          There are no fees due under the DIP               N/A
 Bankruptcy Rule               Agreement.
 4001(c)(1)(B)

                                              6
62815/0001-40809166v2
                  Case 21-10950-LSS   Doc 8       Filed 06/20/21   Page 7 of 33




  Bankruptcy Code/Local               Summary of Material Terms               Location
            Rule
 Local Rule 4001-2(a)(ii)

 Funding of Non-Debtor         The Debtors act as a paymaster for certain     N/A
 Affiliates With DIP Loan      non-debtor affiliates
 Local Rule 4001-2(a)(i)(D)

 Budget and Variance           Permitted Variance means a Disbursement        ¶¶ 16, 17
 Covenant                      Variance up to 15% on a cumulative basis       Exhibit B
 Bankruptcy Rule 4001          from the Approved Budget.
 (c)(1)(B)
 Local Rule 4001-2(a)(i)(E)

 Events of Default             The events of default under the DIP Loan ¶ 27
 Bankruptcy Rule               (each, an “Event of Default,” and collectively,
 4001(c)(l)(B) Local Rule      the “Events of Default”) include usual and
 4001-2(a)(i)(M)               customary events of default, including but not
                               limited to: (a) (i) the Borrowers shall fail to pay
                               any principal of the Loan when the same shall
                               become due and payable or (ii) the Borrowers
                               shall fail to make any other payment under any
                               Loan Document, in each case under this clause
                               (ii) within three Business Days after written
                               notice from Lender; or (b) any representation
                               or warranty made by each Borrower (or any of
                               their respective officers) under or in
                               connection with any Loan Document shall
                               prove to have been incorrect in any material
                               respect when made; or (c) the Borrowers shall
                               fail to perform or observe any term, covenant
                               or agreement contained in Section 7.05,
                               Section 7.12, Section 7.13 or Article VIII of
                               this Agreement or any provision of the DIP
                               Orders; or (d) the Borrowers shall fail to
                               perform or observe in any way any other term,
                               covenant or agreement contained in any Loan
                               Document on its part to be performed or
                               observed if such failure shall remain
                               unremedied for ten (10) Business Days; or (e)
                               if the Interim DIP Order, Final DIP Order or
                               Sale Order is stayed, reversed, vacated,
                               modified or amended (except as modified or
                               amended with the prior written consent of the
                               Lender, which consent may be withheld in its
                               sole discretion); or (f) any Collateral


                                              7
62815/0001-40809166v2
                  Case 21-10950-LSS   Doc 8        Filed 06/20/21    Page 8 of 33




   Bankruptcy Code/Local               Summary of Material Terms                     Location
           Rule
                               Document after delivery thereof and after
                               giving effect to the DIP Orders shall for any
                               reason (other than pursuant to the terms
                               thereof) cease to create a valid and perfected
                               first priority lien on and security interest in the
                               Collateral purported to be covered thereby; or
                               (g) any Borrower shall institute any proceeding
                               or investigation or support the same by any
                               other Person who may challenge the status,
                               validity, perfection or priority of the Liens on
                               the Collateral created by the Loan Documents;
                               or (h) any Borrower shall, without the consent
                               of the Lender, (i) file a plan of reorganization
                               or liquidation or a disclosure statement, or any
                               amendment to any such plan or disclosure
                               statement or (ii) file a motion seeking approval
                               of any sale or bid procedures for a sale of assets
                               other than the Sale Transaction or an
                               Alternative Sale Transaction; or (i) the entry of
                               an order appointing a trustee in the Bankruptcy
                               Cases or an examiner having enlarged powers
                               (beyond those set forth under Bankruptcy
                               Code § 1106(a)(3) and (4)); or (j) without
                               Lender’s consent, the entry of an order
                               dismissing the Bankruptcy Cases or converting
                               the Bankruptcy Cases to a case under Chapter
                               7 of the Bankruptcy Code; or (k) the entry of
                               an order granting any other super-priority
                               claim or Lien equal or superior in priority to
                               the Lien securing the Obligations granted to
                               the Lender or to the Liens securing the
                               Prepetition Debt, other than the Carve-Out,
                               without the Lender’s prior written consent; or
                               (l) the entry of one or more orders granting
                               relief from the automatic stay so as to allow
                               third parties to proceed against any asset; or
                               (m) the entry of an order staying, reversing,
                               vacating or otherwise modifying the Loan or
                               any Liens securing the Obligations (or the
                               validity or first priority status thereof); or (n)
                               the entry of an order approving the sale of any
                               of either Borrower’s assets other than an order
                               approving the Sale Transaction or an
                               Alternative Sale Transaction; or (o) any


                                               8
62815/0001-40809166v2
                  Case 21-10950-LSS   Doc 8       Filed 06/20/21   Page 9 of 33




   Bankruptcy Code/Local              Summary of Material Terms                 Location
           Rule
                               Borrower shall have failed to comply with a
                               DIP Milestone within the time periods
                               permitted for compliance; or (p) the payment
                               of any prepetition claims (other than as
                               permitted by the DIP Orders or pursuant to an
                               order entered in the Bankruptcy Cases that is
                               supported, or not objected to, by the Lender);
                               or (q) the Borrowers shall fail to comply with
                               the Approved Budget (subject to the Permitted
                               Variances).


 Liens on Unencumbered         The DIP Collateral includes unencumbered         ¶5
 Assets                        assets.
 Local Rule 4001-2(a)(i)(G)
 Milestones                    The Debtors shall be required to comply with ¶ 28
 Bankruptcy Rule               the following items set forth in this Annex A
 4001(c)(1)(B)                 within the timeframes set forth below:
 Local Rule 4001-2(a)(i)(H)

                                               (i)   On or before June 25,
                               2021, the Interim DIP Order shall have been
                               entered by the Bankruptcy Court;

                                       (ii)    On or before the day that is 2
                               Business Days following entry of the Interim
                               Order, the Debtors shall file the Debtors’
                               Answer in the adversary proceeding to be
                               commenced by the DIP Lender and Mr.
                               Andrew Oksner contemporaneously with the
                               filing of the Bankruptcy Cases;

                                      (iii) On or before July 16, 2021, the
                               Final DIP Order shall have been entered by the
                               Bankruptcy Court;

                                      (iv)   On or before September 3,
                               2021, the Bankruptcy Court shall have entered
                               an order authorizing a 363 Sale Transaction;
                               and

                                      (v)    On or before September 17,
                               2021, the Debtors shall have consummated the
                               363 Sale Transaction.



                                              9
62815/0001-40809166v2
                 Case 21-10950-LSS   Doc 8    Filed 06/20/21     Page 10 of 33




   Bankruptcy Code/Local              Summary of Material Terms                 Location
             Rule
 Prepayment Penalty            N/A                                              N/A
 Local Rule 4001-2(a)(i)(I)
 Joint Liability               N/A                                              N/A
 Local Rule 4001-2(a)(i)(J)
 Payment of Secured            N/A                                              N/A
 Parties’ Fees Without
 Review
 Local Rule 4001-2(a)(i)(K)
 Use of Estate Funds for     Proceeds from the DIP Facility and/or Cash         ¶ 33(i)
 Investigations              Collateral not to exceed $25,000 in the
 Local Rule 4001-2(a)(i)(L)  agreement may be used on account of
                             Professional Fees incurred by Committee
                             Professionals (if any) in connection with the
                             investigation of avoidance actions or any
                             other claims or causes of action (but not the
                             prosecution of such actions) on account to the
                             Prepetition Facility and Prepetition Lender
                             (but not the DIP Facility).
 Cross-Collateralization and Subject to the Carve-Out, the DIP Lenders are      ¶7
 Administrative Expense      granted allowed superpriority administrative
 Status                      expenses claims.
 Local Rule 4001-2(a)(i)(N)
 Roll Up                     N/A                                                N/A
 Local Rule 4001-2(a)(i)(O)


 Non-Consensual Priming        N/A                                              N/A
 Liens
 Local Rule 4001-2(a)(i)(P)
 Provisions Approving All      N/A                                              N/A
 Terms of the Loan
 Agreement
 Local Rule 4001-2(a)(i)(R)
 Provisions Limiting           N/A                                              N/A
 Arguments
 Local Rule 4001-2(a)(i)(T)
 Indemnification               Section 11.12 of the DIP Agreement provides      Section of
 Bankruptcy Rule               for indemnification to the Tor and its           11/12 of the
 4001(c)(1)(B)(ix)             affiliates for claims arising of our or in       DIP
                               connection with the DIP Agreement, the other     Agreement
                               Loan Documents, the proceeds of the DIP
                               Loan; provided, however, the indemnification
                               shall not extend to have resulted from bad
                               faith, gross negligence, willful misconduct or

                                             10
62815/0001-40809166v2
                 Case 21-10950-LSS   Doc 8     Filed 06/20/21      Page 11 of 33




   Bankruptcy Code/Local               Summary of Material Terms                   Location
           Rule
                               breach of the DIP Agreement or any other
                               Loan Document.
 Entities with Interests in    No entities other than the Prepetition Lender       N/A
 Cash Collateral               have an interest in the Cash Collateral.
 Bankruptcy Rule
 4001(b)(l)(B)(i)

 Carve Out                     As used in the Interim Order, “Carve-Out”           ¶ 33
 Bankruptcy Rule               means the sum of:
 4001(c)(1)(B)                  (i) all fees required to be paid to the Clerk of
 Local Rule 4001-2(a)(i)(F)    the Bankruptcy Court and to the Office of the
                               U.S. Trustee under section 1930(a) of title 28
                               of the United States Code plus interest at the
                               statutory rate; (ii) fees and expenses up to
                               $50,000 incurred by a trustee under section
                               726(b) of the Bankruptcy Code; (iii) subject
                               to the Approved Budget, to the extent allowed
                               at any time, whether by interim or final
                               compensation order, procedural order or
                               otherwise, all unpaid fees and expenses
                               incurred by persons or firms retained by the
                               Debtors pursuant to section 327, 328 or 363
                               of the Bankruptcy Code (collectively, the
                               “Debtor Professionals”) and any Committee
                               (the “Committee Professionals” and, together
                               with the Debtor Professionals, the
                               “Professional Persons”) appointed in the
                               Chapter 11 Cases pursuant to section 1103 of
                               the Bankruptcy Code (all such unpaid fees
                               and expenses of the Professional Persons, the
                               “Professional Fees”) at any time prior to the
                               delivery by the DIP Lender of a Carve-Out
                               Trigger Notice (as defined below), but
                               excluding any success fees or transaction fees
                               to the extent not paid and due as of the
                               delivery of the Carve-Out Trigger Notice (as
                               defined herein) and allowed by order of the
                               Court as of such date; and (iv) Professional
                               Fees incurred after delivery by the DIP
                               Lender of the Carve-Out Trigger Notice
                               (including transaction fees or success fees
                               earned or payable to a Professional Person),
                               to the extent allowed at any time, whether by
                               interim order, procedural order or otherwise


                                              11
62815/0001-40809166v2
                 Case 21-10950-LSS   Doc 8    Filed 06/20/21   Page 12 of 33




   Bankruptcy Code/Local              Summary of Material Terms              Location
           Rule
                               in an aggregate amount not to exceed
                               $200,000 for the Debtor Professionals and
                               $50,000 for Committee Professionals (the
                               amount set forth in this clause (iv) being the
                               “Post-Carve-Out Trigger Notice Cap”).
 Liens and Priorities          The DIP Lender is granted, continuing, valid, ¶ 6
 Bankruptcy Rule               binding, enforceable, non-avoidable, and
 4001(c)(l)(B)(i)              automatically and properly perfected
 Local Rule 4001-2(a)(i)(D)    postpetition security interests in and liens on
 and (G), 4001-2(a)(ii)        (collectively, the “DIP Liens”) all assets, real
                               and personal property, whether now existing
                               or hereafter arising and wherever located,
                               tangible and intangible, of each of the Debtors
                               and their respective Estates, of any kind or
                               nature, now existing or hereafter acquired,
                               currently encumbered or unencumbered,
                               arising or created, and wherever located,
                               including without limitation: all cash,
                               accounts, accounts receivable, goods
                               (including inventory, equipment and
                               furniture), documents (including, if
                               applicable, electronic documents), fixtures,
                               instruments, promissory notes, chattel paper
                               (whether tangible or electronic), letters of
                               credit, letter-of-credit rights (whether or not
                               the letter of credit is evidenced by a writing),
                               equity interests, securities and all other
                               investment property, interests in real estate,
                               leasehold interests, commercial tort claims,
                               general intangibles (including all payment
                               intangibles), the Debtors’ rights and interests
                               under any permits or licenses issued by any
                               governmental entity (to the fullest extent
                               allowed under applicable state and/or local
                               law), money, deposit accounts (and all
                               amounts on deposit therein from time to
                               time), patents, copyrights, trademarks, other
                               intellectual property, licenses of any
                               intellectual property, any other contract rights
                               or rights to the payment of money, books and
                               records, all supporting obligations, any
                               insurance, indemnity, warranty or guaranty
                               payable to any of the Debtors from time to
                               time, any claims and causes of action of the


                                             12
62815/0001-40809166v2
                 Case 21-10950-LSS   Doc 8    Filed 06/20/21     Page 13 of 33




   Bankruptcy Code/Local              Summary of Material Terms                 Location
           Rule
                               Debtors, including, without limitation all
                               Prepetition Collateral (as defined in the DIP
                               Agreement), and all proceeds, rents, products,
                               accessions to, replacements for and
                               substitutions of any of the foregoing
                               (collectively, the “DIP Collateral”).



 506(c) Waiver                 The security interests in favor of the DIP       ¶ 45
 Bankruptcy Rule               Lender, and subject to entry of the Final
 4001(c)(l)(B)(x)              Order, the Prepetition Lender shall not be
 Local Rule 4001-2(a)(i)(V)    surcharged pursuant to section 506(c) of the
                               Bankruptcy Code or otherwise.
 Section 552(b)                The DIP Lender, and subject to entry of the      ¶ 47
 Bankruptcy Rule               Final Order, the Prepetition Lender, shall each
 4001(c)(l)(B)                 be entitled to all of the rights and benefits of
 Local Rule 4001-2(a)(i)(W)    section 552(b) of the Bankruptcy Code, and
                               the “equities of the case” exception under
                               section 552(b) of the Bankruptcy Code shall
                               not apply to the DIP Lender or the Prepetition
                               Lender, as applicable with respect to
                               proceeds, product, offspring or profits of any
                               of the Prepetition Collateral or DIP Collateral,
                               as applicable.
 Stipulations to Prepetition   Without prejudice to the right of a third party ¶ 6
 Liens and Claims              to raise a Challenge, the DIP Orders contain
 Bankruptcy Rule               stipulations as to the validity of the
 4001(c)(1)(B)(iii)            Prepetition Lender’s liens and claims.
 Local Rule 4001-2(a)(i)(Q)

 Challenge Period              To challenge the Debtors’ Stipulations, any      ¶ 42
 Bankruptcy Rule               party in interest must answer or otherwise
 4001(c)(l)(B)                 respond to the Adversary Complaint or
 Local Rule 4001-2(a)(i)(Q)    intervene in the Adversary Proceeding by no
                               later than 30 calendar days following the date
                               of entry of the Interim Order.
 Waiver/Modification of the    The automatic stay will be modified to the       ¶ 18
 Automatic Stay                extent necessary for the DIP Lenders to
 Bankruptcy Rule               perfect the DIP Liens and for the exercise of
 4001(c)(1)(B)(iv)             remedies upon the existence of an Event of
 Local Rule 4001-2(a)(i)(S)    Default.




                                             13
62815/0001-40809166v2
                 Case 21-10950-LSS              Doc 8      Filed 06/20/21        Page 14 of 33




  Bankruptcy Code/Local                          Summary of Material Terms                         Location
            Rule
 Liens on Avoidance                     Subject to entry of the Final Order, DIP                   ¶5
 Actions                                Collateral shall also include any and all
 Local Rule 4001-2(a)(i)(U)             proceeds of rights, claims and causes of
                                        action that may be asserted by the Debtors or
                                        their Estates under Chapter 5 of the
                                        Bankruptcy Code.
 Provisions that Limit the              N/A                                                        N/A
 Court’s Discretion
 Local Rule (2)(i)(C)


                                       RELEVANT BACKGROUND

I.       General Background

         9.       The Debtors and their non-Debtor subsidiaries (collectively, the “Company”)

have their corporate headquarters in Dallas, Texas. Debtor CP Holdings is incorporated in

Nevada and Debtor Pacrim is incorporated in Delaware. The Company’s core business is

developing, and operating aged-care assisted living and memory care residences owned in whole

or part by the Company and third parties. The Company’s owned and managed facilities are

currently located in the States of Alabama and Texas.

         10.      The Debtors’ business operations, corporate and capital structures, and

restructuring efforts are described in greater detail in the First-Day Declaration.

II.      Debtors’ Prepetition Capital Structure

         11.      As of the Petition Date, the Company’s liabilities total approximately

$83,006,256. The following table depicts the Company’s prepetition capital structure, exclusive

of accrued but unpaid interest and fees:3



         3
            The table set forth herein is not consistent with the Debtors’ books and records because their books and
records did not account for the contingent guarantee obligation under the First Lien Term Loan Facility. Therefore,
the Debtors’ books and records reflect total liabilities of approximately $14 million rather than the $79 million
figure set forth in the table.


                                                         14
62815/0001-40809166v2
                   Case 21-10950-LSS              Doc 8      Filed 06/20/21        Page 15 of 33




                                                                                Approximate Amount
               Type of Debt                          Maturity
                                                                            Outstanding As of Petition Date
 Guarantee of First Lien Term
                                               December 31, 2019                         $66,430,256
 Loan Facility
 2017 Canton Loan                              February 27, 2022                         $1,800,000
 2019 Canton Loan                                April 15, 2024                          $2,200,000
 CP Livingston Loan                            November 22, 2022                          $176,000
 CP Jacksonville Loan                          December 30, 2030                         $2,200,000
 CP Global Promissory Note                        On Demand                             $10,200,0004
 Total                                                                                  $83,006,256

         A.         First Lien Term Loan Facility.

         12.        On July 11, 2017, CP Global, Inc. (“CP Global”), as borrower, CP Assets Limited

(“CP Assets”), as Cayman SPV, certain guarantors (collectively, the “Loan Parties”) and Tor

entered into that certain credit agreement dated July 11, 2017 (the “Credit Agreement”). The

Credit Agreement governs the senior secured term loan facility (the “First Lien Term Loan

Facility”), which is guaranteed by Guy Kwok-Hung Lam (“Lam”) and several of CP Global’s

affiliates, including the Debtors. The First Lien Term Loan Facility was issued in an aggregate

principal amount of $29,500,000, with an initial maturity date of July 12, 2019. The First Lien

Term Loan Facility is secured by a first lien security interest in substantially all of the assets of

CP Global and each guarantor other than Lam, including each of the Debtors. As discussed in

the First Day Declaration, the maturity date was extended to December 31, 2019 pursuant to the

Waiver, Third Amendment and Joinder to Credit and Guaranty Agreement, dated as of June 22,

2019 (the “Third Amendment”). The First Lien Term Loan Facility accrued cash interest at 7%

per annum and paid-in-kind interest at 10% per annum prior to the Events of Default discussed




         4
             At least $3.7 million was funded directly from the proceeds of the First Lien Term Loan Facility.




                                                           15
62815/0001-40809166v2
                 Case 21-10950-LSS            Doc 8      Filed 06/20/21        Page 16 of 33




herein, with a default rate of 27% paid-in-kind compounding quarterly (representing the sum of

the cash interest rate and the paid-in-kind interest rate, plus 10%) that has been accruing since

the events of default described herein and in the First Day Declaration. As of the Petition Date,

the First Lien Term Loan Facility has matured and approximately $66,430,256 in principal

amount and interest remains outstanding.

         13.      Under the Credit Agreement and its ancillary documents (collectively, the “Loan

Documents”), Tor received the benefit of certain security in respect of the First Lien Term Loan

Facility, including, among other things: (i) a security interest in substantially all of CP Global’s

assets (excluding its shares in non-debtor CP Assets),5 granted by CP Global pursuant to a

Security Agreement dated July 11, 2017; and (ii) a security interest in all amounts outstanding to

the credit of CP Global’s accounts opened with DBS Bank (Hong Kong) Limited with the

account numbers 016-478-000060278840 (USD) MCISB and 016-478-000060250840 (USD)

MCISB, and the debts represented by each of them, granted by CP Global pursuant to an

Account Charge dated July 31, 2017; and (iii) a security interest in substantially all of the assets

of each of the Guarantors other than Lam.

         14.      In support of the First Lien Term Loan Facility, Lam provided, among other

things: (i) a personal guarantee (the “Guarantee”); (ii) an equitable mortgage dated July 11, 2017,

pursuant to which Lam charged by way of first equitable mortgage on all of his interest in one

$1.00 ordinary share issued by CP Global and owned by Lam (comprising 100% of the issued

share capital of CP Global) (the “CP Global Share”); (iii) a signed and undated letter of

resignation as the sole director of CP Global (the “CP Global Director Resignation Letter”) and a



5
    Security was subsequently granted by CP Global over the shares in non-debtor CP Assets pursuant to an equitable
    mortgage, dated August 12, 2019.


                                                       16
62815/0001-40809166v2
                 Case 21-10950-LSS       Doc 8    Filed 06/20/21      Page 17 of 33




signed director letter of authority dated July 11, 2017, which irrevocably authorized Tor to date

the CP Global Director Resignation Letter in respect of CP Global whenever an Event of Default

under the Credit Agreement occurred; and (iv) a signed and undated letter of resignation as the

sole director of CP Assets (the “CP Assets Director Resignation Letter”) and a signed director

letter of authority dated September 6, 2019, which, inter alia, irrevocably authorized Tor to date

the CP Assets Director Resignation Letter in respect of CP Assets whenever an Event of Default

under the Credit Agreement occurred.

         B.       Subsidiary Debt and Guarantee Obligations

         15.      On February 27, 2017, non-Debtor affiliate CP Assisted Living 1 (TX) LLC

executed a $2,125,000 promissory note in favor of Texas Republic Bank N.A. (the “2017 Canton

Loan”), which is guaranteed by Lam and Bing Cong Lin (“Lin”), the director of Pacrim Capital

International Inc., and Manager of PCII Holdings LLC. The 2017 Canton Loan is secured by a

first lien security interest in certain property located in Van Zandt County, Texas that is not

collateral under the Credit Agreement or the DIP Loan, accrues interest at 5% per annum and

matures on February 27, 2022. As of the Petition Date, approximately $1.8 million in principal

and interest is outstanding under the 2017 Canton Loan.

         16.      On April 15, 2019, non-Debtor affiliate CP 13 executed a $2,300,000 loan

agreement and accompanying promissory note between CP 13 (TX), LLC and Southside Bank,

which is guaranteed by Lam, Lin, and each of the Debtors (the “2019 Canton Loan”). The 2019

Canton Loan is secured by a first lien security interest in certain real property located in Van

Zandt County, Texas that is not collateral under the Credit Agreement or the DIP Loan, accrues

interest at 5.163% per annum and matures on April 15, 2024. As of the Petition Date,

approximately $2.2 million in principal and interest is outstanding under the 2019 Canton Loan.



                                                 17
62815/0001-40809166v2
                 Case 21-10950-LSS        Doc 8     Filed 06/20/21      Page 18 of 33




         17.      On November 2, 2021, non-Debtor affiliate CP 16 (TX) LLC (“CP 16”) executed

a $2,650,000 promissory note in favor of Bank of Commerce, which is guaranteed by Debtor CP

Holdings (the “CP Livingston Loan”). The CP Livingston Loan is secured by a first lien security

in certain real property located in Livingston, Texas that is not collateral under the Credit

Agreement or DIP Loan, accrues interest at 4.25% per annum and matures on November 22,

2022. As of the Petition Date, approximately $176,000 in principal and interest is outstanding on

the CP Livingston Loan.

         18.      On December 22, 2020, non-Debtor affiliate CP Jacksonville (TX) LLC (“CP

Jacksonville”) executed a $2,250,000 promissory note in favor of Bank of Commerce, which is

guaranteed by Debtor CP Holdings (the “CP Jacksonville Loan”). The CP Jacksonville Loan is

secured by a first lien security interest in CP Jacksonville’s assets, that is not collateral under the

Credit Agreement or the DIP Loan, accrues interest at 3.5% per annum and matures on

December 30, 2030. As of the Petition Date, approximately $2.2 million in principal and interest

is outstanding under the CP Jacksonville Loan.

         C.       CP Global Promissory Note

         19.      On July 26, 2017, Debtor CP Holdings executed that certain Revolving Line of

Credit Promissory Note between CP Holdings, as maker, and CP Global, as payee (the “CP

Global Promissory Note”). The CP Global Promissory Note is unsecured and accrues interest at

the applicable mid-term annual federal rate and is payable on demand. As of the Petition Date,

approximately $10,200,000 in principal and interest is outstanding under the CP Global

Promissory Note.




                                                  18
62815/0001-40809166v2
                  Case 21-10950-LSS         Doc 8    Filed 06/20/21      Page 19 of 33




III.       EVENTS LEADING TO THE CHAPTER 11 CASES.

           A.     Loan Parties’ Breach the Credit Agreement

           20.    During the term of the Credit Agreement and as acknowledged in the Third

Amendment, the Loan Parties repeatedly defaulted on their payment and covenant obligations.

As a result of those defaults, the Loan Parties and Tor negotiated the Third Amendment which

provided for (a) an extension of the Credit Agreement’s maturity date to December 31, 2019,

with the ability to extend the maturity date to July 13, 2020, upon the occurrence of certain

events set forth in section 2.04(b) of the Credit Agreement as amended by the Third Amendment,

including payment of an extension fee and a pay down amount, and (ii) a conditional waiver of

the specified defaults upon the occurrence of certain conditions precedent. Specifically, Part 5 of

the Third Amendment stated that the following waivers would occur, but only if the following

conditions precedent were met:

          the Payment Default would be waived upon the payment in full to Tor of the Unpaid Cash
           Interest on or before December 31, 2019;
          the interest that had accrued on the Unpaid Cash Interest at the default rate would be waived
           upon the payment of $1,229,764.13 to Tor on or before December 31, 2019; and
          each of the Specified Defaults, other than the Payment Default, would be waived upon the
           occurrence of each of the conditions precedent set forth in Part 2 of the Third Amendment;
           provided that the Country Garden Default would only be waived to the extent that the Loan
           Parties complied with section 6.15(c) of the Credit Agreement, as amended by the Third
           Amendment on and from the effective date of the Third Amendment.
           B.     Tor’s Enforcement of Remedies.

           21.    On April 15, 2020, pursuant to the Loan Documents, Tor exercised certain

remedies, including, inter alia: (i) Tor appointed John Howard Batchelor of FTI Consulting

(Hong Kong) Limited and Andrew Morrison of FTI Consulting (Cayman) Limited as receivers

and managers (the “Receivers”) of the CP Global Share, and CP Global’s assets and accounts;

(ii) Tor dated and presented the CP Global Director Resignation Letter and the CP Assets



                                                    19
62815/0001-40809166v2
                 Case 21-10950-LSS      Doc 8     Filed 06/20/21     Page 20 of 33




Director Resignation Letter to CP Global and CP Assets, respectively; (iii) the newly appointed

Receivers exercised their rights in respect of the CP Global Share and passed a written

shareholder’s resolution to, inter alia, accept Lam’s resignation as the sole director of CP Global

and to appoint FTI Director Services Limited as the new sole director (the “New Director”) of

CP Global; (iv) the New Director passed a written resolution of the board of directors of

CP Global causing CP Global to pass a shareholder resolution in respect of CP Assets, to inter

alia, accept Lam’s resignation as the sole director of CP Assets and appoint the New Director as

the sole director of CP Assets; (v) Tor appointed Timothy J. Dragelin of FTI as the sole manager

or sole director, as applicable, of each of the Debtors and non-Debtors CP Assisted Living

Management LLC, CP Home Care Vance LLC, CP Bibb Home Care Management LLC, CP

Home Care Management LLC, CP Home Care Bibb LLC, Pacrim US (AL) LLC, CP Assisted

Living 1 (TX) LLC, CP 4 (TX) LLC, CP 5 (TX) LLC, CP 10 (TX) LLC, CP 13 (TX) LLC, CP

14 (TX) LLC, CP 16 (TX) LLC, CPSL Property Holdings LLC, CP 19 (AL) LLC, CP 17 (AL)

LLC, CP 21 (AL) LLC, CP 2 (TX) LLC, CP 3 (TX) LLC, CP 6 (TX) LLC, CP 7 (TX) LLC, CP

9 (TX) LLC, CP 11 (TX) LLC, CP 12 (TX) LLC, CP 15 (TX) LLC, CP 1 (AL), Inc., CP 2 (AL),

Inc., CP Assisted Living 3, Inc., CP 4 (AL), Inc., CP 5 (AL), Inc., CP 6 (AL), Inc., CP 7 (AL),

Inc., CP 8 (AL), Inc., CP 9 (AL), Inc., CP 12 (AL), Inc., CP 13 (AL), Inc., CP 14 (AL), Inc., CP

15 (AL), Inc., CP 8 (TX) LLC, Pacrim US Landco LLC, Pacrim US (TN) LLC, CPSL Funding

LLC, CP TX Investment 1 LLC, CP TX Investment 2 LLC, CP TX Investment 3 LLC, Pacrim

US Holdings (TX) LLC, and CP Texas Construction LLC. On April 16, 2020, the Receivers and

New Director issued a letter to Lam and the registered agent, Vistra (Cayman) Limited, notifying

them of, inter alia, the appointments and changes to the boards of CP Global and CP Assets.




                                                20
62815/0001-40809166v2
                  Case 21-10950-LSS         Doc 8    Filed 06/20/21     Page 21 of 33




         C.        Tor’s Notice of Foreclosure

         22.       Given the Loan Parties’ history of breaching the Credit Agreement, their failure to

repay the First Lien Term Loan Facility on the maturity date and their consequent failure to cure

the defaults, on June 10, 2021, Tor provided the Debtors with a notice demanding repayment of

their guarantee obligations and with a notice of its intent to foreclose on the Debtors’ collateral

securing the First Lien Term Loan Facility. Tor, however, has agreed to forbear through and

including June 20, 2021 to support the Debtors’ reorganization efforts, including a sale of their

assets pursuant to Section 363 of the Bankruptcy Code to maximize value for all stakeholders.

IV.      Debtors’ Need for Postpetition Financing

         23.       The Debtors require immediate access to liquidity to ensure that they are able to

preserve the value of their estates and effectuate a going-concern sale for the benefit of all parties

in interest and administer these chapter 11 cases. Without such financing, the Debtors will be

unable to successfully market and sell their assets and membership interests, let alone at a price

that reflects their true value, causing immediate and irreparable harm to the value of the Debtors’

estates to the detriment of all stakeholders.

         24.       The Debtors, in consultation with their advisors and Marc Weinsweig, the

Debtors’ independent manager, reviewed and analyzed the Debtors’ projected cash needs and

prepared the Approved Budget—a 20-week projection (as updated from time to time in

accordance with the terms of the DIP Facility) outlining the Debtors’ postpetition cash needs

during these Chapter 11 cases.6 The Debtors believe that the Approved Budget and their

projections provide an accurate reflection of their funding requirements over the identified

period, will allow them to meet their obligations—including the administrative expenses of the


         6
             A copy of the initial 20-week Budget is attached as Exhibit B to the Interim Order.


                                                    21
62815/0001-40809166v2
                 Case 21-10950-LSS         Doc 8     Filed 06/20/21     Page 22 of 33




chapter 11 cases—and are reasonable and appropriate under the circumstances. As a result, the

Debtors believe that the DIP Loan provides the Debtors sufficient liquidity to preserve and

market their membership interests during the pendency of these cases.

V.       Debtors’ Efforts to Obtain Postpetition Financing

         25.      Before the Petition Date and as a result of the Events of Default, the Prepetition

Lender informed the Debtors that it would stop advancing funds to the Debtors. The Debtors,

based on the prepetition liens and claims of the Prepetition Lender, assessed the futility of

soliciting alternative sources before the Petition Date to provide financing to the Debtors during

these Chapter 11 cases. In exchange for providing post-petition financing, every financing

source would have required a first-priority priming lien on all of the assets of the Debtors

securing all amounts advanced by such lender. The Prepetition Lender would not consent to

such priming liens and would have argued that the Debtors could not have provided adequate

protection for the proposed financing. The Debtors and Prepetition Lender believe the

Prepetition Lender to be under collateralized and the Debtors further believe that the possibility

of obtaining priming financing or loans secured solely by an administrative claim are

nonexistent.

         26.      Accordingly, because of the Debtors’ financial condition, the Prepetition Lender’s

unwillingness to subordinate to a new lender and the terms of the DIP Loan proposed by the DIP

Lender, the Debtors determined that there would be little to gain from embarking on a futile

search for alternative debtor in possession financing. To that end, the Debtors and Tor have

engaged in arm’s-length negotiations regarding the most value-maximizing path forward. The

Debtors and Tor have negotiated the terms of the DIP Loan to ensure the Debtors have sufficient

liquidity to operate their business while pursuing a sale of their assets.



                                                   22
62815/0001-40809166v2
                 Case 21-10950-LSS        Doc 8    Filed 06/20/21     Page 23 of 33




                                BASIS FOR RELIEF REQUESTED

I.       Debtors Should Be Authorized to Enter Into DIP Loan

         A.       Entering Into DIP Loan Is Sound Exercise of Debtors’ Business Judgment

         27.      Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured or

superpriority financing under certain circumstances discussed in detail below. Courts grant a

debtor-in-possession considerable deference in acting in accordance with its business judgment

in obtaining postpetition secured credit, so long as the agreement to obtain such credit does not

run afoul of the provisions of, and policies underlying, the Bankruptcy Code. Indeed, “courts

will almost always defer to the business judgment of a debtor in the selection of the lender.” In

re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011). See also In re Barbara K.

Enters., Inc., No. 08-11474, 2008 WL 2439649, at *14 (Bankr. S.D.N.Y. Jun. 16, 2008)

(explaining that courts defer to a debtor’s business judgment “so long as a request for financing

does not ‘leverage the bankruptcy process’ and unfairly cede control of the reorganization to one

party in interest”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)

(“[C]ases consistently reflect that the court’s discretion under section 364 [of the Bankruptcy

Code] is to be utilized on grounds that permit [a debtor’s] reasonable business judgment to be

exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

process and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

interest.”).

         28.      Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

                                                  23
62815/0001-40809166v2
                 Case 21-10950-LSS         Doc 8     Filed 06/20/21     Page 24 of 33




made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority

under the [Bankruptcy] Code”). Furthermore, in considering whether the terms of postpetition

financing are fair and reasonable, courts consider the terms in light of the relative circumstances

of both the debtor and the potential lender. This includes the recognition that a debtor may have

to enter into “hard bargains” to acquire funds for its reorganization. In re Elingsen McLean Oil

Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986). Finally, the Court may also appropriately

take into consideration non-economic benefits offered by a proposed postpetition facility. As the

Bankruptcy Court for the Southern District of New York has explained:

                  Although all parties . . . are naturally motivated to obtain financing
                  on the best possible terms, a business decision to obtain credit from
                  a particular lender is almost never based purely on economic
                  terms. Relevant features of the financing must be evaluated,
                  including noneconomic elements such as the timing and certainty
                  of closing, the impact on creditor constituencies and the likelihood
                  of a successful reorganization. This is particularly true in a
                  bankruptcy setting where cooperation and established allegiances
                  with creditor groups can be a vital part of building support for a
                  restructuring that ultimately may lead to a confirmable
                  reorganization plan. That which helps foster consensus may be
                  preferable to a notionally better transaction that carries the risk of
                  promoting unwanted conflict.

In re ION Media Networks, Inc., No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y.

Jul. 6, 2009).

         29.      The Debtors’ determination to move forward with the DIP Loan is an exercise of

their sound business judgment following an extensive arm’s-length negotiation process and

careful evaluation of available alternatives. Having analyzed the advantages and disadvantages

of the proposed DIP Loan as well as the lack of viable alternative sources of funding, the Debtors

believe that they have obtained the best financing available under the totality of the

circumstances and that the proposed DIP Loan will position the Debtors to maximize the value

of their estates. Accordingly, the Court should authorize the Debtors’ entry into the DIP Loan.

                                                   24
62815/0001-40809166v2
                 Case 21-10950-LSS         Doc 8     Filed 06/20/21     Page 25 of 33




         B.       Debtors Should Be Authorized to Grant Liens and Superpriority Claims

         30.      The Debtors propose to obtain the DIP Loan by providing security interests and

liens as set forth in the DIP Agreement pursuant to section 364(c) of the Bankruptcy Code.

Specifically, the Debtors propose to provide to the DIP Lender continuing, valid, binding,

enforceable, non-avoidable, and automatically and properly perfected postpetition security

interests in and liens on the DIP Collateral. The Debtors also seek authority to grant the DIP

Lender super-priority claims.

         31.      The statutory requirement for obtaining postpetition credit under section 364(c) is

a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section 364(c)

of the Bankruptcy Code is authorized, after notice and hearing, upon showing that unsecured

credit cannot be obtained). A debtor need only demonstrate “by a good faith effort that credit

was not available without” the protections afforded to potential lenders by sections 364(c) of the

Bankruptcy Code. In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986) (holding credit

was unavailable absent the senior lien by establishment of unsuccessful contact with other

financial institutions in the geographic area); see also In re Ames Dep’t Stores, 115 B.R. at 37–

39 (debtor must show that it made reasonable efforts to seek other sources of financing under

section 364(a) and (b)).

         32.      Courts have articulated a three-part test to determine whether a debtor is entitled

to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to whether:

                  (a)    the debtor is unable to obtain unsecured credit under section 364(b) of the
                         Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

                  (b)    the credit transaction is necessary to preserve the assets of the estate; and


                                                   25
62815/0001-40809166v2
                 Case 21-10950-LSS         Doc 8    Filed 06/20/21     Page 26 of 33




                  (c)    the terms of the transaction are fair, reasonable, and adequate, given the
                         circumstances of the debtor-borrower and proposed lenders.

See In re Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990).

         33.      In the event that a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority over

any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to

a lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” 11 U.S.C.

§ 364(c).

         34.      As set forth above, the Debtors do not believe that alternative sources of financing

are reasonably available. Thus, the Debtors have determined that the DIP Loan provides the best

opportunity available to the Debtors under the circumstances to fund these chapter 11 cases.

Therefore, the Debtors submit that the requirement of section 364 of the Bankruptcy Code that

alternative credit on more favorable terms be unavailable to the Debtors is satisfied.

Accordingly, the Debtors request authority to grant the DIP Lender the liens and superpriority

claims described in this Motion and in the DIP Orders.

II.      Scope of Carve-Out Is Appropriate

         35.      The proposed DIP Liens and superpriority claims are each subject to the Carve-

Out. Without the Carve-Out, the Debtors and other parties in interest may be deprived of certain

rights and powers because the services for which professionals may be paid in these chapter 11

cases would be restricted. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y.

1990) (observing that courts insist on carve-outs for professionals representing parties in interest

because “[a]bsent such protection, the collective rights and expectations of all parties-in-interest


                                                   26
62815/0001-40809166v2
                 Case 21-10950-LSS          Doc 8     Filed 06/20/21      Page 27 of 33




are sorely prejudiced”). The Carve-Out does not directly or indirectly deprive the Debtors’

estates or other parties in interest of possible rights and powers. Additionally, the Carve-Out

protects against administrative insolvency during the course of these chapter 11 cases by

ensuring that assets remain for the payment of the Clerk of the Court or U.S. Trustee fees and

professional fees of the Debtors.

III.     DIP Lender Should Be Deemed Good-Faith Lender Under Bankruptcy Code
         Section 364(e)

         36.      Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Specifically, section 364(e) of the Bankruptcy Code provides that:

                  The reversal or modification on appeal of an authorization under
                  this section [364 of the Bankruptcy Code] to obtain credit or incur
                  debt, or of a grant under this section of a priority or a lien, does not
                  affect the validity of any debt so incurred, or any priority or lien so
                  granted, to an entity that extended such credit in good faith,
                  whether or not such entity knew of the pendency of the appeal,
                  unless such authorization and the incurring of such debt, or the
                  granting of such priority or lien, were stayed pending appeal.

         37.      As explained herein and in the First Day Declaration, the terms of the DIP Loan

are the result of (a) the Debtors’ reasonable and informed determination that the DIP Lender

offered the most favorable terms on which to obtain vital postpetition financing, and (b)

extensive arms’-length, good-faith negotiations between the Debtors and DIP Lender. The

Debtors submit that the terms and conditions of the DIP Loan are reasonable and appropriate

under the circumstances, and the proceeds of the DIP Loan will be used only for purposes that

are permissible under the Bankruptcy Code. Further, no consideration is being provided to any

party to the DIP Loan other than as described herein. Accordingly, the Court should find that the



                                                    27
62815/0001-40809166v2
                 Case 21-10950-LSS         Doc 8    Filed 06/20/21     Page 28 of 33




DIP Lender is a “good faith” lender within the meaning of section 364(e) of the Bankruptcy

Code and are entitled to all of the protections afforded by that section.

IV.      Automatic Stay Should Modified on a Limited Basis

         38.      The Interim DIP Order provides that the automatic stay provisions of section 362

of the Bankruptcy Code will be modified to allow the DIP Lender to file any financing

statements, security agreements, notices of liens, and other similar instruments and documents in

order to validate and perfect the liens and security interests granted to them under the Interim

DIP Order. The Interim DIP Order further provides that the automatic stay is modified as

necessary to permit the Debtors to grant the DIP Liens to the DIP Lender and to incur all

liabilities and obligations set forth in the Interim DIP Order. Finally, the proposed Interim DIP

Order provides that, following the occurrence of an Event of Default, the automatic stay shall be

vacated and modified to the extent necessary to permit the DIP Lender to exercise all rights and

remedies in accordance with the DIP Orders.

         39.      Stay modifications of this kind are ordinary and standard features of debtor-in-

possession financing arrangements, and, in the Debtors’ business judgment, are reasonable and

fair under the circumstances of these chapter 11 cases. See, e.g., In re Magnum Hunter Res.

Corp., No. 15-12533 (KG) (Bankr. D. Del. Dec. 15, 2015) (terminating automatic stay after

event of default); In re Peak Broad., LLC, No. 12-10183 (PJW) (Bankr. D. Del. Feb. 2, 2012)

(terminating automatic stay after occurrence of termination event); In re TMP Directional Mktg.,

LLC, No. 11-13835 (MFW) (Bankr. D. Del. Jan. 17, 2012) (modifying automatic stay as

necessary to effectuate the terms of the order); In re Broadway 401 LLC, No. 10-10070 (KJC)

(Bankr. D. Del. Feb. 16, 2010) (same); In re Haights Cross Commc’ns, Inc., No. 10-10062

(BLS) (Bankr. D. Del. Feb. 8, 2010) (same).



                                                   28
62815/0001-40809166v2
                 Case 21-10950-LSS        Doc 8     Filed 06/20/21     Page 29 of 33




V.       Request for Interim Hearing: Failure to Obtain, on an Interim Basis, Immediate
         Access to the DIP Facility Would Cause Immediate and Irreparable Harm

         40.      Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than fourteen (14) days after

the service of such motion. However, Bankruptcy Rules 4001(b)(2) and (c)(2) allow the Court to

(i) hold a preliminary expedited hearing on the motion and authorize the obtaining of credit and

use of cash collateral if so requested and (ii) authorize, to the extent necessary to avoid

immediate and irreparable harm to the estate, the use of cash collateral or the obtaining of credit.

         41.      The Debtors request that the Court hold a hearing to consider entry of the Interim

DIP Order authorizing the Debtors—in the period from and after entry of the Interim DIP Order

until the Final Hearing—to borrow funds under the DIP Facility in accordance with the

Approved Budget.

         42.      The Approved Budget was developed by the Debtors and their professionals, and

together with the DIP Lender, to ensure that the Debtors have sufficient funds to operate their

business in the ordinary course while running a value-maximizing sale process and paying their

administrative expenses. Further, the Approved Budget contemplates that in the period from and

after entry of the Interim DIP Order until the Final Hearing the Debtors will use only those funds

necessary to avoid immediate and irreparable harm.

                         WAIVER OF BANKRUPTCY RULE 4001(A)(3)

         43.      Bankruptcy Rule 4001(a)(3) provides that an “order granting a motion for relief

from an automatic stay made in accordance with Rule 4001(a)(1) is stayed until the expiration of

14 days after entry of the order, unless the court orders otherwise.” As explained herein, access

to the DIP Loan is essential to prevent irreparable damage to the Debtors’ estates.


                                                  29
62815/0001-40809166v2
                 Case 21-10950-LSS        Doc 8    Filed 06/20/21     Page 30 of 33




         44.      Accordingly, ample cause exists to justify the waiver of the 14-day stay imposed

by Bankruptcy Rule 4001(a)(3), and the Debtors requests of waiver of the stay, to the extent such

stay applies.

                        WAIVER OF BANKRUPTCY RULES 6004(A) AND (H)

         45.      To implement the relief requested in this Motion, the Debtors seek a waiver of the

notice requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing

the use, sale, or lease of property under Bankruptcy Rule 6004(h). As explained above, the relief

requested herein is necessary to avoid immediate and irreparable harm to the Debtors, such that

there is ample cause to justify the waiver of the notice requirements under Bankruptcy Rule

6004(a) and the 14-day stay imposed by Bankruptcy Rule 6004(h), to the extent such notice

requirements and such stay apply.

                                   RESERVATION OF RIGHTS

         46.      Nothing contained in this Motion or any actions taken by the Debtors pursuant to

relief granted in the Interim DIP Order and the Final DIP Order is intended to or should be

construed as: (a) an admission as to the validity, priority, or amount of any particular claim

against a Debtor entity; (b) a waiver of the Debtors’ or any other party in interest’s rights to

dispute any particular claim on any grounds; (c) a promise or requirement to pay any particular

claim; (d) an implication or admission that any particular claim is of a type specified or defined

in this Motion; (e) a request or authorization to assume any agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code; or (f) a waiver or limitation of the Debtors’ or

any other party in interest’s rights under the Bankruptcy Code or any other applicable law.




                                                  30
62815/0001-40809166v2
                 Case 21-10950-LSS         Doc 8    Filed 06/20/21     Page 31 of 33




                                               NOTICE

         47.      The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the District of Delaware; (b) the holders of the 20 largest unsecured claims

against the Debtors (on a consolidated basis); (c) counsel to the Debtors’ secured lender; (d) the

United States Attorney’s Office for the District of Delaware; and (e) any other parties entitled to

notice pursuant to Local Rules 2002-1(b) and 9013-1(m). As this Motion is seeking “first day”

relief, the Debtors will serve this Motion and any order entered with respect to this Motion as

required by Local Rule 9013-1(m)(iii). The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.

                                       NO PRIOR REQUEST

         48.      No prior request for the relief sought herein has been made to this or any other

court.




                                                   31
62815/0001-40809166v2
                 Case 21-10950-LSS       Doc 8     Filed 06/20/21      Page 32 of 33




         WHEREFORE, the Debtors respectfully request entry of the Interim and Final orders,

(a) granting the relief requested herein, and (b) granting such other relief as is just and proper.

  Dated: June 20, 2021                        COLE SCHOTZ P.C.
         Wilmington, Delaware
                                              /s/ Patrick J. Reilley
                                              Patrick J. Reilley (No. 4451)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 574-2103
                                              Email: preilley@coleschotz.com
                                              - and -
                                              Warren A. Usatine (pro hac vice pending)
                                              Felice R. Yudkin (pro hac vice pending)
                                              Matteo Percontino (pro hac vice pending)
                                              25 Main Street
                                              Hackensack, NJ 07601
                                              Telephone: (201) 489-3000
                                              Facsimile: (201) 678-6261
                                              Email: wusatine@coleschotz.com
                                                     fyudkin@coleschotz.com
                                                     mpercontino@coleschotz.com

                                              Proposed Counsel to Debtors and Debtors in
                                              Possession




                                                  32
62815/0001-40809166v2
                 Case 21-10950-LSS   Doc 8   Filed 06/20/21   Page 33 of 33




                                      EXHIBIT A

                               Proposed Interim DIP Order




62815/0001-40809166v2
